Filed 8/24/15 P. v. Scott CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E063237

v.                                                                       (Super.Ct.No. FVA901980)

TERRENCE SCOTT,                                                          OPINION

         Defendant and Appellant.



         APPEAL from the Superior Court of San Bernardino County. Michael A. Smith,

Judge. Affirmed.

         Charles R. Khoury, Jr., under appointment by the Court of Appeal, for Defendant

and Appellant.

         No appearance for Plaintiff and Respondent.

         Defendant Terrence Scott is serving nine years in prison after pleading guilty to

second degree robbery and admitting a felony prior that was both a strike prior and a

serious felony prior. Defendant appeals from the trial court’s denial of his petition for

recall of sentence under Proposition 47. We affirm.

                                                             1
                                    FACTS AND PROCEDURE

         On December 3, 2009, defendant was a passenger in a car that pulled up alongside

a student walking home from high school. Defendant told the student to hand over his

cellular telephone. The student initially refused, but gave up the phone when defendant

lifted up his shirt to reveal the handle of a black handgun in his waistband and said he

would shoot or kill the student.

         On April 16, 2010, defendant pled guilty to second degree robbery (Pen. Code, §

211)1 and admitted a prior robbery conviction from 2008 that qualified as both a strike

prior (§§ 667, subds. (b)-(i) and 1170.12, subds. (a)-(d)) and a serious felony prior (§ 667,

subd. (a)(1)).

         On August 6, 2010, the trial court heard and denied defendant’s motion to

withdraw his plea and sentenced him as agreed to the low term of two years, doubled for

the strike prior, plus five years consecutive for the serious felony prior, for a total of nine

years.

         Defendant appealed, and this court affirmed the judgment in case number

E055214.

         On February 10, 2015, defendant filed a pro se petition for writ of habeas corpus

asking for “re-sentenced under Prop 47.”




         1   All further statutory references are to the Penal Code unless otherwise indicated.


                                                2
       On March 6, 2015, the trial court, Department S21, denied the petition on the

ground that defendant “does not satisfy the criteria in Penal Code 1170.18 and is not

eligible for resentencing.”

       On March 24, 2015 the trial court, Department S20, deemed the writ to be a

petition for resentencing under section 1170.18 and sent it to Department S21 for further

proceedings.

       On April 1, 2015, defendant filed a notice of appeal, dated March 26, from the

March 6 denial of his petition.

       On April 3, 2015, the trial court, Department S21, denied the petition, finding

defendant ineligible under section 1170.18.

                                       DISCUSSION

       After defendant appealed, upon his request, this court appointed counsel to

represent him. Counsel has filed a brief under the authority of People v. Wende (1979)

25 Cal. 3d 436 and Anders v. California (1967) 386 U.S. 738, setting forth a statement of

the case, a summary of the facts and potential arguable issues, and requesting this court

conduct an independent review of the record.

       We offered defendant an opportunity to file a personal supplemental brief, and he

has not done so.

       Pursuant to the mandate of People v. Kelly (2006) 40 Cal. 4th 106, we have

independently reviewed the entire record for potential error and find no arguable error

that would result in a disposition more favorable to defendant.




                                              3
                                    DISPOSITION

      The order denying defendant’s petition for resentencing under section 1170.18 is

affirmed.

      NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                                            RAMIREZ
                                                                                    P. J.


We concur:

HOLLENHORST
                        J.

CODRINGTON
                        J.




                                           4